Order entered February 11, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00166-CR

                      RAFAEL H. HERNANDEZ-BLANCO, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 401st Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 380-82676-08

                                             ORDER
       The Court has received appellant’s notice of appeal from the trial court’s order denying

him the relief sought by his article 11.072 application for writ of habeas corpus. This is an

accelerated appeal under Texas Rule of Appellate Procedure 31. The case information sheet

filed by the Collin County District Clerk’s Office reflects that appellant is represented by

retained counsel.

       We ORDER the Collin County District Clerk to file, within FIFTEEN DAYS of the

date of this order, either the clerk’s record or written verification that appellant has not paid for

the record. The clerk’s record shall contain the trial court’s written order ruling on appellant’s

article 11.072 application for writ of habeas corpus and the trial court’s certification of

appellant’s right to appeal. We notify appellant that if we receive verification of non-payment,
we will, without further notice, dismiss the appeal for want of prosecution. See TEX. R. APP. P.

37.3(b).

       We ORDER Kim Tinsley, official court reporter of the 401st Judicial District Court, to

file, within FIFTEEN DAYS of the date of this order, either: (1) the reporter’s record of the

December 17, 2014 hearing on appellant’s application for writ of habeas corpus; or (2) written

verification that appellant has not paid for the reporter’s record. We notify appellant that if we

receive verification of non-payment, we will submit the appeal without the reporter’s record.

See TEX. R. APP. P. 37.3(c).

       We ORDER appellant to file his brief by MARCH 18, 2015. We ORDER the State to

file its brief by APRIL 8, 2015. If any party does not file its brief by the date specified, the

appeal will be submitted without that party’s brief. See TEX. R. APP. P. 31.1.

       The appeal will be submitted without oral argument on May 8, 2015 to a panel consisting

of Chief Justice Wright and Justices Myers and Brown. See TEX. R. APP. P. 31.2, 39.1.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Mark Rusch, Presiding Judge, 401st Judicial District Court; Kim Tinsley, official

court reporter, 401st Judicial District Court; Andrea Stroh Thompson, Collin County District

Clerk; and to counsel for all parties.

                                                     /s/    CAROLYN WRIGHT
                                                            CHIEF JUSTICE